DETAILED ACTION
Allowable Subject Matter
Claims 1 -33 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or suggest the sound processing unit configured to synchronize the sampling of input signals measured by a sound sensor with the delivery of a stimulation signal, such that input sampling is performed outside of a selected temporal proximity to the delivery of the stimulation signal in the time interleaved manner as claimed.
	Litvak (US Patent no. 8,755,895 –disclosed by Applicant) is considered relevant pertinent art. Litvak teaches a cochlear implant that executes a time-interleaved scheme for synchronizing sampling of central auditory potentials with delivery of stimulation therapy, such that processing of central auditory potentials are measured during periods of time when stimulation is not being delivered (col 7 lines 11-24), This scheme is considered similar to the time interleaving scheme as claimed, however the central auditory potentials arise from compound action potentials of the central auditory system and are not related to signals measured at input from a sound sensor. Thus Litvak differs from the claimed invention since the time-interleaved processing scheme does not apply to measured sound signals. Absent hindsight reasoning, the Examiner has no motivation to modify the reference.
Additionally, other references teach the use of time-interleaved schemes (e.g., Hemmert US Patent no. 9,162,069 and James US Patent no. 8,843,205 –both disclosed by Applicant). These schemes interleave application of stimulation pulses with a temporal offset between stimulation channels in order to address the problem of interactions among stimulation channels. This technique is known as continuous interleaved sampling, and is different from the scheme recited by the present invention that interleaves signal sampling and stimulation delivery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN T GEDEON whose telephone number is (571)272-3447.  The examiner can normally be reached on M-F 8:00 am to 5:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl H Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN T GEDEON/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        3 August 2021